Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 06/28/2021 are acknowledged.
According to the Amendments to the claims, Claims 46, 58, 60 and 62 has /have been amended with no new matter added, Claims 66-67 has /have been added, Claims 1-45, 47, 52-54 and 64 were previously cancelled.  Accordingly, Claims 46, 48-51, 55-63 and 65-67 are pending in the application.  An action on the merits for Claims 46, 48-51, 55-63 and 65-67 are as follow. 
The previous 112 (b) Claim Rejections are withdrawn in light of applicant's amendment to the claims with no new matter added.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 46, 48-51, 55-61 and 66-67 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 46 recites the limitation “the method comprising: determining an acceptable crack length for a weld line according to expected load cycles of the aero-determining an acceptable crack length for a weld line” cannot happened before the step of “forming the weld line”, since there is only one weld line mentioned in this recitation. Appropriate correction/ clarification is required.
Claim 60 recites the limitation “the method comprising: determining an acceptable crack length for a weld line according to expected load cycles of the aero-engine; forming the weld line joining the two structural elements” in line 3-5, rendering the claim indefinite. It is indefinite because the step of “determining an acceptable crack length for a weld line” cannot happened before the step of “forming the weld line”, since there is only one weld line mentioned in this recitation. Appropriate correction/ clarification is required.
Claim 66 recites the limitation “wherein the weld line is formed after the acceptable crack length of the weld line is determined”, rendering the claim indefinite. It is unclear how can any acceptable crack length of this weld line is determined before the weld line actually formed? Since there is only one weld line mentioned in this recitation.  Appropriate correction/ clarification is required.
Claim 67 recites the limitation “wherein the crack stoppers are formed prior to formation of any cracks in the weld line”, rendering the claim indefinite. It is unclear how can any cracks in the weld line formed after crack stopper are formed? Since the any cracks includes the crack where the crack stoppers are formed in this recitation. Appropriate correction/clarification is required.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 46, 50-51, 55-60, 62-63 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Hanneman et al. (US 4,049,186) in view of Sistaninia et al. (US 2017/0292401 A1) and Ein-Eli et al. (US 2017/0179464 A1).  
Regarding Independent Claim 46, Hanneman et al. disclose a method of manufacturing a component (sections 10 and 11 are joined together…by weld 13, Figs 5-6, Col 3 line 52-54) of an aero-engine, the method comprising:
forming weld line (weld 13, Figs 4-5) joining two structural elements; and
adding material (weld material 20-22, Col 4 line 21, Fig 5) across the weld line, thereby forming two or more crack stoppers for limiting crack propagation along the weld line (see Figs 4-5);
wherein each of the one or more crack stoppers has a limited extension along the weld line as seen in relation to a length of the weld line (20-22 has a limited extension along the weld line as seen in relation to a length of 13, Figs 4-5), 
wherein the two or more crack stoppers (20-22, Fig 5) are formed along the weld line (weld 13, Figs 4-5) at predetermined distances from each other (see details in Fig 5),
Hanneman et al. disclose the invention substantially as claimed and as discussed above; except, the component is a component of an aero-engine, the method comprising: determining an acceptable crack length for a weld line according to expected load cycles of the aero-engine; wherein the weld line and the crack stopper 
Sistaninia et al. teach a component of an aero-engine (Title: an engine component), and a method comprising: determining an acceptable crack length for a weld line (“for a weld line” taught by Hanneman) according to expected load cycles of the aero-engine (a reference number of thermal load cycles is determined… until a crack is initiated in the engine component, [0025]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hanneman with Sistaninia’s further teaching of, the component is a component of an aero-engine, the method comprising: determining an acceptable crack length for a weld line (“for a weld line” taught by Hanneman) according to expected load cycles of the aero-engine because Sistaninia teaches, in Para. [0007], of providing an excellent method shall allow an easy and reliable determination of fatigue lifetime consumption of an engine component.
Hanneman et al. in view of Sistaninia et al. teach the invention as claimed and as discussed above; except wherein the weld line and the crack stopper are formed of the same material as the two structural elements, and the predetermined distances no greater than the determined acceptable crack length.
Ein-Eli et al. teach a weld material (an aluminum filler wire, Figs 15A-B, [0118]) are formed of the same material as two structural elements (aluminum sheets being welded, Figs 15A-B, [0118]), and the predetermined distances no greater than the determined acceptable crack length (the limitation “the determined acceptable crack length” taught by Sistaninia already.  Note: during operation, any operator can easily 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hanneman in view of Sistaninia with Ein-Eli’s further teaching of wherein the weld line and the crack stopper are formed of the same material as the two structural elements, and the predetermined distances no greater than the determined acceptable crack length because welds are formed of the same material as the two structural elements were known in the art, and one skilled in the art could have substituted the materials of Ein-Eli for the materials of Hanneman, with no change in their respective functions, to yield predictable results, i.e., the weld line and the crack stopper are formed of the same material as the two structural elements. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Regarding Claims 50-51, 55-59 and 66-67, Hanneman in view of Sistaninia and Ein-Eli teach the invention as claimed and as discussed above, and Hanneman further teaches:
Claim 50, wherein each of the two or more crack stoppers (20-22, Fig 5) spans across one of (i) the weld line and (ii) the weld line and to one or more features located on either or both of the two structural elements; and the face of each of the one or more crack stoppers facing the structural elements and the weld line is substantially completely attached to the weld line (see details in Figs 4-6).
Claim 51, wherein each of the two or more crack stoppers is formed by metal deposition (MD) (for depositing … of weld metal Col 4 line 51-55).
Claim 55, wherein each of the two or more crack stoppers (20-22, Fig 5) has an elongated shape extending in a direction of a main axis that is oriented one of perpendicularly to the weld line, at an oblique angle to the weld line, and extending along the weld line (See Fig 5).
Claim 56, wherein each of the two or more crack stoppers (20-22, Fig 5) has one of a substantially circular shape and a substantially polygonal shape (See Fig 5).
Claim 57, wherein at least one crack stopper of the two or more crack stoppers (20-22, Fig 5) has a height in a direction normal to the weld line, wherein the height is within a range of 0.5 to 10 times of a thickness of the structural elements (sections 10 and 11, See Fig 5.)
Claim 58, further comprising, before adding material across the weld line, forming the weld line (weld 13, Figs 4-5) joining the two structural elements (See Fig 4).
Claim 59, further comprising allowing the weld line to cool (to complete the joint …continuously cooled by a water spray, Figs 1 and 4, Col 4 line 44-48) from a  temperature obtained during the forming of the weld line before forming the two or more crack stoppers.
Claim 66, wherein the weld line (weld 13, Figs 4-5) is formed after the acceptable crack length of the weld line is determined (a reference number of thermal load cycles is determined… until a crack is initiated in the engine component, [0025], taught by Sistaninia.  Note: during operation, any operator can easily determine the acceptable crack length of weld line).
Claim 67, wherein the crack stoppers (weld material 20-22, Col 4 line 21, Fig 5) are formed prior to formation of any cracks in the weld line (weld 13, Figs 4-5.  Note: 
Regarding Independent Claim 60, Hanneman et al. disclose a system, comprising two structural elements (sections 10 and 11, Figs 4-5, Col 3 line 52-54) of an aero-engine, wherein the two structural elements are combined by:
forming a weld line (weld 13, Figs 4-5) joining the two structural elements (sections 10 and 11 are joined together…by weld 13, Figs 5-6, Col 3 line 52-54); and
adding material (20-22, Fig 5) across the weld line, thereby forming two or more crack stoppers for limiting crack propagation along the weld line (See Fig 5);
wherein each of the two or more crack stoppers has a limited extension along the weld line as seen in relation to a length of the weld line (20-22 has a limited extension along the weld line as seen in relation to a length of 13, Figs 4-5; and wherein the two or more crack stoppers (20-22, Fig 5) are formed along the weld line (weld 13, Figs 4-5) at predetermined distances from each other (see details in Fig 5).
Hanneman et al. disclose the invention substantially as claimed and as discussed above; except, the component is a component of an aero-engine, wherein the two structural elements are combined by: determining an acceptable crack length for a weld line according to expected load cycles of the aero-engine; wherein the weld line and the two or more crack stoppers are formed of the same material as the two structural elements; and the predetermined distances no greater than the determined acceptable crack length.
Sistaninia et al. teach a component of an aero-engine (Title: an engine component), and determining an acceptable crack length for a weld line (“for a weld 
Hanneman et al. in view of Sistaninia et al. teach the invention as claimed and as discussed above; except wherein the weld line and the two or more crack stoppers are formed of the same material as the two structural elements, and the predetermined distances no greater than the determined acceptable crack length.
Ein-Eli et al. teach a weld material (an aluminum filler wire, Figs 15A-B, [0118]) are formed of the same material as two structural elements (aluminum sheets being welded, Figs 15A-B, [0118]), and the predetermined distances no greater than the determined acceptable crack length (the limitation “the determined acceptable crack length” taught by Sistaninia already.  Note: during operation, any operator can easily determine a welding distance between crack stoppers which is shorter than any crack length which been determined during the process of determining).
KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Regarding Independent Claim 62, Hanneman et al. disclose a method of welding two sub-components (sections 10 and 11, Figs 4-5, Col 3 line 52-54) for a primary weld (weld 13, Figs 4-5) of an aero-engine together, comprising: 
joining the two sub-components together by a primary weld (sections 10 and 11 are joined together…by weld 13, Figs 4-5, Col 3 line 52-54); and
applying a plurality of secondary welds (20-22, Fig 5), said plurality of secondary welds extending across the primary weld (See Fig 5), and wherein the plurality of secondary welds (20-22, Fig 5) applied at intervals along the primary weld (weld 13, Figs 4-5).
Hanneman et al. disclose the invention substantially as claimed and as discussed above; except, determining an acceptable crack length for a primary weld according to expected load cycles of the aero-engine; wherein the primary weld and the 
Sistaninia et al. teach a component of an aero-engine (Title: an engine component), and a method comprising: determining an acceptable crack length for a primary weld (“for a primary weld” taught by Hanneman) according to expected load cycles of an aero-engine (a reference number of thermal load cycles is determined… until a crack is initiated in the engine component, [0025]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hanneman with Sistaninia’s further teaching of, sub-components are sub-components of an aero-engine, the method comprising: determining an acceptable crack length for a primary weld according to expected load cycles of the aero-engine because Sistaninia teaches, in Para. [0007], of providing an excellent method shall allow an easy and reliable determination of fatigue lifetime consumption of an engine component.
Hanneman et al. in view of Sistaninia et al. teach the invention as claimed and as discussed above; except wherein the primary weld and the plurality of secondary welds are formed of the same material as the two sub-components; and the intervals no greater than the determined acceptable crack length.
Ein-Eli et al. teach a weld material (an aluminum filler wire, Figs 15A-B, [0118]) are formed of the same material as two structural elements (aluminum sheets being welded, Figs 15A-B, [0118]), and the interval no greater than the determined acceptable crack length (the limitation “the determined acceptable crack length” taught by Sistaninia already.  Note: during operation, any operator can easily control an interval 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hanneman with Ein-Eli’s further teaching of wherein the primary weld and the plurality of secondary welds are formed of the same material as the two sub-components, and the interval no greater than the determined acceptable crack length because welds are formed of the same material as the two structural elements were known in the art, and one skilled in the art could have substituted the materials of Ein-Eli for the materials of Hanneman, with no change in their respective functions, to yield predictable results, i.e., the weld line and the crack stopper are formed of the same material as the two structural elements. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Regarding Claims 63 and 65, Hanneman in view of Sistaninia et al. and Ein-Eli teach the invention as claimed and as discussed above, and Hanneman further teaches:
Claim 63, wherein the at least one secondary weld (20-22, Fig 5) intersects the primary weld (weld 13, Figs 4-5) at substantially 90 degrees to the primary weld (See Fig 5).
Claim 65, wherein the secondary welds (20-22, Fig 5) are uniformly spaced along the length of the primary weld (See Fig 5).

Claims 48-49 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Hanneman et al. (US 4,049,186) in view of Sistaninia et al. (US 2017/0292401 A1) .  
Regarding Claims 48-49 and 61, Hanneman in view of Sistaninia and Ein-Eli teach the invention as claimed and as discussed above except Claim 48, wherein the limited extension of each of the two or more crack stoppers is of a same order of magnitude as one of (i) a width of the weld line and (ii) the width of the weld line plus the heat effected zone; Claim 49, wherein the two or more crack stoppers include a plurality of crack stoppers positioned along the weld line, and wherein the sum of the limited extension for all crack stoppers is less than 25% of the length of the weld line; Claim 61, wherein the structural elements comprise one or more of a jet engine, a fan case, a fan structure, a compressor structure, turbine structure and an engine mount structure.
Johnston et al. teach Claim 48, wherein a limited extension of each of crack stopper (crack-resistance member 140, Figs 1-7, Col 3 line 20) is of a same order of magnitude as one of (i) a width of a weld line (width of girth weld 122, Figs 4-7, Col 3 line 21-25, Fig 3) and (ii) the width of the weld line plus the heat effected zone; Claim 49, wherein the crack stopper (crack-resistance member 140, Figs 1-7, Col 3 line 20) include a plurality of crack stoppers positioned along the weld line (140 along the firth weld 122, see Fig 3), and wherein the sum of the limited extension for all crack stoppers is less than 25% of the length of the weld line (sum of 140 less than 25% of the length of 122, see Fig 3); Claim 61, wherein the structural elements comprise one or more of a jet engine, a fan case, a fan structure, a compressor structure, turbine structure (a wind turbine 100 includes a tower 104…tower 104 includes plurality of sections 126, Fig 1, Col 3 line 6-16) and an engine mount structure.
Claim 48, wherein the limited extension of each of the two or more crack stoppers (taught by Hanneman already) is of a same order of magnitude as one of (i) a width of the weld line and (ii) the width of the weld line plus the heat effected zone; Claim 49, wherein the two or more crack stoppers (taught by Hanneman already) include a plurality of crack stoppers positioned along the weld line, and wherein the sum of the limited extension for all crack stoppers is less than 25% of the length of the weld line; Claim 61, wherein the structural elements comprise one or more of a jet engine, a fan case, a fan structure, a compressor structure, turbine structure and an engine mount structure because Johnston teaches, in Col 2 line 5-17, of providing an excellent method of preventing crack propagation in an structure and to keep the structure as a unitary for operation safety.

Response to Arguments
Applicant’s arguments filed 06/28/2021 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.
A. The applicant's argument on Remarks, namely “Sistaninia does not provide any discussion of welds of any kind. The determination of a reference number of thermal load cycles disclosed by Sistaninia does not fall within a broadest reasonable interpretation of "determining an acceptable crack length of a weld line." For example, a determination of a number of cycles is not a determination of a length. Accordingly,  evidence, showing why the claims at issue would have been obvious in light of the prior art" as required by controlling law, as summarized by § 2142 of the MPEP [R-10.2019] (Legal Concept of Prima Facie Obviousness)”, and “The present rejection is deficient because the Office Action failed to establish the "articulated reasoning with some rational underpinning" required by KSR. For example, the Office Action provides no explanation, much less any evidence to support, how providing a reliable determination of lifetime consumption of an engine component in any way rationally relates to the butt-welded water pipes of Hanneman; thus, the Office has failed to establish a prima facie case of obviousness at least because it has not shown that the references could or would have been combined. Further, the Office Action provides no explanation or evidence that determining a number of load cycles until a crack occurs would have led one of ordinary skill to determining "an acceptable crack length." For at least these reasons, the Office Action fails to provide the necessary rational underpinning to support an obvious rejection. Instead, the rejection instead appears to be based on impermissible hindsight bias”.
The examiner’s response: The combination of Hanneman et al. (US 4,049,186) in view of Sistaninia et al. (US 2017/0292401 A1) and Ein-Eli et al. (US 2017/0179464 A1) fully disclosed all the recited limitations of the independent claims 46, 60 and 62 as set forth in this office action shown above.  The primary ref.  Hanneman et al. already Sistaninia only for the purpose of teaching: the component is a component of an aero-engine (Title: an engine component), and a method comprising: determining an acceptable crack length for a weld line (the limitation of “for a weld line” taught by Hanneman already) according to expected load cycles of the aero-engine (a reference number of thermal load cycles is determined… until a crack is initiated in the engine component, [0025]. Note: it appears during the process of an expected load cycles of the aero-engine any operator can decided what is an acceptable crack length as claimed), and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hanneman with Sistaninia’s further teaching of the component is a component of an aero-engine, the method comprising: determining an acceptable crack length for a weld line (“for a weld line” taught by Hanneman) according to expected load cycles of the aero-engine because Sistaninia teaches of providing an excellent method shall allow an easy and reliable determination of fatigue lifetime consumption of an engine component, in Para. [0007].
In response to applicant's arguments against the references Sistaninia individually: one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (See MPEP 2145. IV.). Therefore, the examiner maintains the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761